STONE, C. J.
The law condemns motives and intents, only when they are carried into an act which is itself illegal. T£ the end accomplished be lawful, it is immaterial what may have prompted it, provided the intent itself inflict no personal or pecuniary wrong, and does not aggravate the result. Hence it is that the prosecution and conviction of a guilty *258person, no matter liow malicious or selfisli the motive, furnishes no ground for a malicious prosecution. Hence it is that the attempt to commit the highest crime — for instance, murder by poisoning — made by administering an ingredient that is perfectly harmless, is not a crime which human laws can punish.
It is settled by numerous rulings of this court that an insolvent or failing debtor, owing more than he has means to pay, may select and prefer a part of liis creditors, pay them in full, exhaust his resources, and thus leave himself without means to pay anything to his other creditors. And, if in so doing, he part with his property absolutely at a reasonably fair price, reserve to himself no benefit growing out of the transaction, and there be no secret trust in his favor, or by which he is benefitted, the transaction will be upheld. — Crawford v. Kirksey, 55 Ala. 282; Hodges v. Coleman, 76 Ala. 103; Carter v. Coleman, 82 Ala. 177. Can it, in such case, make any difference, if the debtor intend to deprive his non-preferred creditors of all means for the collection of their claims ? All men are presumed to intend the necessary or natural consequences of their conduct. The maxim extends further. If injury results, which, at the doing of the act complained of, was likely to follow in the ordinary course of events, the actor is responsible either civilly or criminally, as the injury inflicted may be a tort or a crime. Can an appreciable distinction be drawn between a conclusion of fact, which the law conclusively draws from incontestable premises, and direct proof of the same facts? Eraud without injury gives no right of action; and, as we have said, there is no room for fraud, in such transaction as we have been considering.
It is urged against the bona jides of this contract, that there was undue haste in its inception and consummation; that the inventory was completed about midnight, that at 1 o’clock A. M. the offer to sell was made by Coleman to Lawson; that Lawson had no inventory of the goods made, but acted on an inventory taken with reference to a sale to another, and that the trade was closed about 8 or 9 o’clock a. m. This was certainly a hasty consummation of a trade of such magnitude, and if the sale had been an ordinary one for money, it would be difficult to resist the conclusion that Coleman’s intention was fraudulent, and that Lawson was chargeable with notice of such intention. A sale in payment of debts stands on principles entirely different. So long as the *259law allows a failing debtor to prefer some of bis creditors at tbe expense of others, it permits, if it does not invite, a race of diligence. Tbe points of inquiry in sucb transaction are tbe bona fides and sufficiency of tbe consideration, and tbe question of benefit, open or secret, reserved or secured to tbe paying debtor. If tbe contract be unassailable at these points of attack, it is impregnable. — Crawford v. Kirksey, supra; Carter v. Coleman, 82 Ala. 177.
It is contended for appellant that Lawson, being an individual banker, bad no valid claim against Coleman, of wbicb be could claim payment. Tbe particular ground urged is based oil section 4435 of tbe Code of 1876, wbicb prohibits an individual banker from discounting ‘-'any note, bill of exchange, or draft, at a higher rate of interest than eight per cent, per annum,” and declares a violation of its provisions to be a misdemeanor. We need not determine whether this statute in its phraseology embraced tbe case we have in band. • As it was then framed, it was unconstitutional. — Smith v. L. & N. R R. Co., 75 Ala. 449; S. & N. R. R. Co. v. Morris, 65 Ala. 193. The statute has been since changed (Code of 1886, § 4140), with what effect we need not inquire.
Tbe present case is not in any respect distinguishable from Rankin v. Vandiver, 78 Ala. 562, and tbe decree of tbe chancellor is free from error.
Affirmed.